.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			         DETAILED ACTION
Applicant’s election without traverse of Group I (Claims 1-14) in the reply filed on March 8, 2022 is acknowledged.
US 20180284692 A1 has been crossed-out from PTO-1449 since it is a publication of the instant applicant which would not be a prior art.

                                              REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 2014/0341967 A1) in view of Yang et al. (US 2011/0189291A).    
Cooper et al. teach nanoparticles coated with a graft or block copolymer comprising a bioactive agent for treating infection in [0002] and [0067-0076].  Cooper et al. teach size of less than 100 nm in [0068] which would meet claim 8.  Antibiotics taught in line 7 of the [0076] would meet the recited hydrophobic therapeutic agent of claim 9 and antimicrobial agent of claim 10.   Cooper et al. teach that graft or block copolymer comprises a cationic backbone and water soluble non-ionic side chains or at least one hydrophobic block and at least one water soluble and cationic block as well as dendrimers in [0022], [0036] and [0054-0055].   Cooper et al. teach that a graft copolymer and dendrimer comprises at least one side chain of repeat units (called graft) in [0060].
Cooper et al. teach that the graft or block copolymer or dendrimer further comprises hydrophobic bi-functionality comprising polystyrene, polyethylene or poly(methylmethacrylate) in a lower portion of [0084] and [0094].
Thus, the dendrimer further having the hydrophobic bi-functionality would have been obvious to one skilled in the art.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
The instant invention further recites a dendrimer having a pH responsive amine core and acrylated groups recited as formulae in claim 5.
Yang et al. teach pH-responsive nanoparticles comprising PAMAM dendrimer G3.0 coupled with an average 3 PEG acrylated chains and a drug (i.e. hydrophobic active agent in [0033], [0044], [0047], [0068] and [0134].  
The PAMAM would comprise the recited formula with ethylene diamine unit of claim 5 inherently.  The 3 PEG acrylated chains would meet the recited formula with acrylated groups of claim 5 as well.  
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the dendrimer taught by Yang et al. in Cooper et al. in combination with the hydrophobic bi-functionality comprising polystyrene, polyethylene or poly(methylmethacrylate) since Cooper et al. teach the dendrimer further having the hydrophobic bi-functionality and since the dendrimer having the instant formula or structure is well-known as taught by Yang et al. absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 5-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 2014/0341967 A1) in view of Yang et al. (US 2011/0189291A) as applied to claims 4, 12 and 13 above, and further in view of Ilenda (US 4,180,632).
The instant claims further recite utilization multi-functional hydroxy compound over PEG used by Yang et al.
Ilenda teaches a dendrimer obtained from a mixture of acrylate monomer having an average acrylate functionality of at least 2.5 and aliphatic amine having an average amine hydrogen functionaty of at least 3 in abstract.  Ilenda teaches trimethylolpropane triacylate and glycerol triacrylate at col. 1, lines 61-63 and various diamines at col. 2, lines 10-18 which would make the instant dendrimer of claims 5-7 and 14 obvious.  Ilenda also teaches other comonomers such as styrene and methyl methacrylate at col. 2, lines 35-45.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the dendrimer comprising trimethylolpropane triacylate or glycerol triacrylate taught by Ilenda in Cooper et al. in combination with the hydrophobic bi-functionality comprising polystyrene, polyethylene or poly(methylmethacrylate) and Yang et al. thereof since dendrimer comprising a different multi-functional hydroxy compound as a linking group between the amine group and acrylate group is well-known as taught by Ilenda and since dendrimers further comprising hydrophobic bi-functionality comprising styrene and methylmethacrylate is also known as taught by Ilenda and since Cooper et al. teach the dendrimer further having the hydrophobic bi-functionality and since the dendrimer having the instant formula or structure is well-known as taught by Yang et al. and Ilenda absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Although applications taught by Ilenda are different those of Cooper et al. and Yang et al., Ilenda ais cited to show the art well-known dendrimers and thus combination would have been proper.
Attention is directed to Ex parte Talkowski, Appeal 2012-002290 (PTAB June 22, 2013) (informative opinion) explaining that analogous art is not necessarily limited to “two separate tests.”  (1) applicant’s field of endeavor and (2) the problem addressed by applicants.  
Also, see KSR International v. Teleflex, Inc. 550 U.S. at 419-20, where the Court observed that (italics added):
In determining whether the subject matter of a … claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls.  What matter is the objective of the claim.  If the claim extends to what is obvious, it is … [unpatentable[ under § 103.  One of the ways in which a patent’s subject matter can be proved obvious is by noting that there existed at the time of the invention a known problem for which there was an obvious solution encompassed by the patent’s claims.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mohr et al. (WO 2012152531 A1) and Dainty (Chemical/biochemical detection of spoilage, International Journal of Food Microbiology 33 (1996) 19-33) in view of Yang et al. (US 2011/0189291A), and further in view of Cooper et al. (US 2014/0341967 A1) and Ilenda (US 4,180,632).
Mohr et al. teach food packaging comprising nanoparticles having a particle size of 10 to 150 nm having a pH indicator dye in abstract and bottom page 5.  Mohr et al. further teach the pH indicator dye as a core and a polymeric shell at page 6.  Although Mohr et al. do not specify a specific pH for indicating food spoilage, Dainty teaches a pH > 6.0 and a pH <5.8 yielding meat spoilage in middle of page 20.   Thus, utilization of the recited pH of 4.5-6.7 for indicating food spoilage of the dye would have been obvious. 
The instant invention further recites dendrimers comprising a hydrophobic polymer repeat unit and having a hydrophobic dye over Mohr et al.
The dendrimers having a releasable compound as a core is known in the art.
Yang et al. teach pH-responsive nanoparticles comprising PAMAM dendrimer G3.0 coupled with an average 3 PEG acrylated chains and a drug (i.e. hydrophobic active agent of claims 4, 9 and 10) in [0033], [0044], [0047], [0068] and [0134].  
The PAMAM would comprise the recited formula with ethylene diamine unit of claims 1 and 5 inherently.  The 3 PEG acrylated chains would meet the recited formula with acrylated groups of claims 1 and 5 as well.  Yang et al. teach drugs for treating eye infections in [0050] and such drugs would encompass. delivery in [0046] and [0052] which would make claims 9 and 10 obvious.
The dendrimer further comprising a hydrophobic co-monomer is known in the art.
Cooper et al. teach that the graft or block copolymer or dendrimer further comprises hydrophobic bi-functionality comprising polystyrene, polyethylene or poly(methylmethacrylate) in a lower portion of [0084] and [0094].
The instant claims 6, 7 and 14 further recite utilization multi-functional hydroxy compound over PEG used by Yang et al.
Ilenda teaches a dendrimer obtained from a mixture of acrylate monomer having an average acrylate functionality of at least 2.5 and aliphatic amine having an average amine hydrogen functionaty of at least 3 in abstract.  Ilenda teaches trimethylolpropane triacylate and glycerol triacrylate at col. 1, lines 61-63 and various diamines at col. 2, lines 10-18 which would make the instant dendrimer of claims 2, 3, 5-7 and 14 obvious.  Ilenda also teaches other comonomers such as styrene and methyl methacrylate at col. 2, lines 35-45.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the dendrimer known to be used for releasable core taught by Yang et al. in Mohr et al. as a polymer shell since the dendrimers having a releasable compound as a core is known in the art as taught by Yang et al. and further to utilize a dendrimer further comprising a hydrophobic co-monomer such as styrene or methylmethacrylate taught by Cooper et al. and Ilenda and a polyhydroxy compound such as trimethylolpropane triacylate and glycerol triacrylate taught by Ilenda in Yang et al. and Mohr et al. thereof since the dendrimer comprising various structures are well-known as taught by Yang et al., Cooper et al. and Ilenda and since dendrimer comprising a different multi-functional hydroxy compound as a linking group between the amine group and acrylate group is well-known as taught by Ilenda and since dendrimers further comprising hydrophobic bi-functionality comprising styrene and methylmethacrylate is also known as taught by Ilenda and since Cooper et al. teach the dendrimer further having the hydrophobic bi-functionality and since a pH > 6.0 and a pH <5.8 yielding meat spoilage is well-known as taught by Dainty which would make utilization of the recited pH of 4.5-6.7 for indicating food spoilage of the dye in Mohr et al. obvious absent showing otherwise. 
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Further as to 5-20 wt.% of a pH responsive dendrimer repeat unit of a copolymer recited in claim 1:  When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Further, although applications taught by Ilenda are different those of Mohr et al., Cooper et al. and Yang et al., Ilenda ais cited to show the art well-known dendrimers and thus combination would have been proper.
Attention is directed to Ex parte Talkowski, Appeal 2012-002290 (PTAB June 22, 2013) (informative opinion) explaining that analogous art is not necessarily limited to “two separate tests.”  (1) applicant’s field of endeavor and (2) the problem addressed by applicants.  
Also, see KSR International v. Teleflex, Inc. 550 U.S. at 419-20, where the Court observed that (italics added):
In determining whether the subject matter of a … claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls.  What matter is the objective of the claim.  If the claim extends to what is obvious, it is … [unpatentable[ under § 103.  One of the ways in which a patent’s subject matter can be proved obvious is by noting that there existed at the time of the invention a known problem for which there was an obvious solution encompassed by the patent’s claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/May 2, 2022                                                       /TAE H YOON/                                                                                   Primary Examiner, Art Unit 1762